Citation Nr: 1733141	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  06-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent, and to include as secondary to posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type II.

2. Entitlement to an effective date prior to January 5, 2000 for the grant of entitlement to service connection for PTSD.

3. Entitlement to service connection for sleep apnea, to include as due to exposure to an herbicide agent, and to include as secondary to PTSD.

4. Entitlement to multiple clothing allowances for the year 2015.

5. Entitlement to eligibility for Vocational Rehabilitation services.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to February 1980, and December 1991 to May 1992.  The Veteran also served in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), and a July 2010 rating decision by the Regional Office (RO) in North Little Rock, Arkansas.  

The evidence of record indicates jurisdiction over the Veteran's case has changed multiple times over the years, including while records indicated a relative of the Veteran worked at the North Little Rock RO.  However, a review of the Veterans Benefits Management System indicates jurisdiction over the Veteran's case currently rests with the North Little Rock RO.  Thus, it appears that the RO with jurisdiction over these matters will need to change following this decision. 

In December 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

These matters were remanded by the Board in March 2016 for further development.

In an August 2016 rating decision, the Wichita RO proposed to revise the effective date for the grant of service connection for posttraumatic stress disorder (PTSD) to November 17, 2006 based on a finding of clear and unmistakable error.  To date, it does not appear the RO has taken such action.  Accordingly, the issue before the Board remains entitlement to an effective date prior to January 5, 2000 for the grant of service connection for PTSD.

In May 2015, VA received a notice of disagreement with the April 2015 rating decision which, in pertinent part, disagreed with the effective date for the assignment of a 100 percent disability rating for PTSD.  In a June 2015 statement of the case, the Agency of Original Jurisdiction (AOJ) denied entitlement to an earlier effective date for the 100 percent disability rating for PTSD.  In April 2016, within one year of the issuance of the April 2015 rating decision, VA received a statement from the Veteran contending he is entitled to an earlier effective date for the grant of the 100 percent rating for PTSD.  This statement may be considered a timely substantive appeal.  38 C.F.R. §§ 20.202, 20.302 (2016).  The Board acknowledges that the issue of entitlement to an earlier effective date for the grant of a 100 percent disability rating for PTSD may have been perfected, but it has not yet been certified to the Board.  The Board's review of the evidentiary record reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for a hip disability secondary to the service-connected back disability, claimed as Piriformis Syndrome, has been raised by the record in a June 2016 Veteran statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for sleep apnea, entitlement to multiple clothing allowances for the year 2015, and entitlement to eligibility for Vocational Rehabilitation services are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current hypertension is aggravated by his service-connected PTSD.

2. In an August 2006 decision, the Board denied entitlement to service connection for PTSD, on appeal from a June 1998 RO decision.  The Veteran did not appeal the August 2006 Board decision, and has not pled clear and unmistakable error in the August 2006 Board decision.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, service connection for hypertension as secondary to the Veteran's service-connected PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The June 1998 RO decision denying entitlement to service connection for PTSD was subsumed by the August 2006 Board decision denying entitlement to service connection for PTSD.  Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); 38 C.F.R. § 20.1104 (2016).

3. The August 2006 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

4. The criteria for an effective date prior to January 5, 2000 for service connection of PTSD have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Wallin is met, as the evidence of record contains diagnoses of hypertension.  See, e.g., May 2016 VA hypertension examination report.

The second element under Wallin is also met, as entitlement to service connection for PTSD was established in a July 2010 rating decision.  

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.

Upon VA examination in July 2012, the VA examiner noted PTSD was diagnosed in 1998, and hypertension was diagnosed in 2006.  The VA examiner opined that it is less likely as not that the Veteran's hypertension is related to or caused by his PTSD because the examiner did not know of any repeated objective medical studies that related PTSD as a cause of essential hypertension, and because the Veteran had a family history of hypertension.  The July 2012 VA examiner also opined that it is less likely as not the Veteran's hypertension has been aggravated beyond its natural progression of the disease because the examiner stated he had reviewed multiple blood pressure readings since the diagnosis of hypertension and the values had been consistent.

In a June 2014 letter opinion, Dr. M.A.S. indicated he had reviewed the Veteran's VA treatment notes as provided to him by the Veteran, as well as two VA appeals decisions from other veterans regarding claims of hypertension as secondary to PTSD.  Dr. M.A.S. noted the Veteran had a long history of hypertension as diagnosed and treated by VA and his practice, Lakewood Family Medicine Clinic.  Dr. M.A.S. stated, "In my professional opinion [the Veteran's]...hypertension [is] most likely rather than not related to and caused by PTSD.  PTSD is currently aggravating his...hypertension."

In a July 2015 letter opinion, Dr. M.A.S. noted the Veteran has been a patient of the Lakewood Family Medicine Clinic since 2012.  Dr. M.A.S. noted the Veteran suffers from hypertension, and opined that in his professional opinion, the diagnosis of hypertension is more likely than not secondary to PTSD.

In an April 2016 letter opinion, Dr. M.A.S. again noted the Veteran has been a patient of the Lakewood Family Medicine Clinic since 2012.  Dr. M.A.S. noted the Veteran has been suffering with PTSD since his return from service in Vietnam.  Dr. M.A.S. opined, "Due to his PTSD, he now suffers from hypertension, which was caused or likely aggravated by his military service.  [The Veteran's] hypertension and PTSD are both well documented, and studies have shown a direct relationship between heart disease and PTSD.  Medical literature can relate the relationship between PTSD and blood pressure, which can best be described as one in which the transient significant elevation in adrenaline aggravates hypertension and makes blood pressure more difficult to control.  I have concluded and it is my opinion that it is more likely than not that the [V]eteran's current condition[] of...hypertension was caused by PTSD which is a result of his time of military service."

Upon VA examination in May 2016, the VA examiner reviewed the evidence of record, and noted the Veteran's contention that his hypertension is related to his service-connected disabilities.  The May 2016 VA examiner noted that PTSD has been associated with hypertension, but not been shown to cause hypertension.  He explained that PTSD is an anxiety condition which can cause episodic physiologic blood pressure elevations, but has not been shown to be a direct cause of sustained hypertension.  The examiner stated hypertension is essential, or without etiology as in the Veteran's case, or secondary.  The examiner opined that he found no evidence of a secondary cause from the Veteran's service-connected PTSD, to include medications or end organ damage to account for his onset of hypertension, "and thus no causation or aggravation of [hypertension] from [PTSD] can be made as there is no end organ damage from [PTSD] to cause or aggravate [hypertension]."  

Although the June 2014 and July 2015 letter opinions from Dr. M.A.S. are generally supportive of the Veteran's claim, Dr. M.A.S. did not provide a rationale for either opinion.  Although the July 2012 VA examiner's opinion indicated the Veteran's hypertension was not aggravated by his service-connected PTSD, the examiner did not indicate how many blood pressure readings were reviewed, or over what period of time, in finding that the values were consistent and therefore aggravation had not been shown.  

The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise in terms of the April 2016 letter opinion from Dr. M.A.S. and the May 2016 VA examiner's opinion.  For purposes of secondary service connection, aggravation indicates a worsening of the underlying condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Both physicians appear to agree that PTSD as an anxiety condition can affect blood pressure and cause elevations.  However, they have drawn different conclusions as to whether the Veteran's PTSD has aggravated his hypertension.  Although the May 2016 VA examiner appears to indicate the Veteran's hypertension would only be aggravated if the PTSD caused end organ damage, Dr. M.A.S., the Veteran's treating physician, has indicated that adrenaline related to the Veteran's PTSD makes blood pressure harder to control and aggravates hypertension.  

As the medical evidence of record is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's service-connected PTSD and his hypertension.  Accordingly, the Board finds that a grant of service connection is warranted for hypertension.  38 C.F.R. § 3.310.

Effective Date for Service Connection of PTSD

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD has already been granted, VA's notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Further, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.

      Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A Board decision becomes final and binding if the veteran does not timely perfect an appeal of the decision, or unless modified or reversed by the Court.  38 U.S.C.A. §§ 7104(b), 7252; 38 C.F.R. § 20.1100.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3.105(a), 20.1400.

The Court held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

      Analysis

In a July 2010 rating decision, the AMC granted entitlement to service connection for PTSD, effective February 28, 2006.  In an August 2014 rating decision, the RO in St. Paul, Minnesota found the July 2010 rating decision contained a clear and unmistakable error, and corrected the effective date for the grant of service connection for PTSD to January 5, 2000.  The Veteran contends he is entitled to an earlier effective date back to the 1990s for the grant of service connection.  See, e.g., September 2016 Veteran statement; September 2011 Veteran statement; February 2011 Veteran statement.

In January 1997, the Veteran's representative filed an original claim of entitlement to service connection for PTSD.  In a June 1997 rating decision, the Little Rock RO denied the Veteran's claim of entitlement to service connection for PTSD based on the determinations that the Veteran did not reply to a request for a detailed description of his stressful events in Vietnam, and specific stressful events that led to the Veteran's current symptoms could not be verified.  

In October 1997, the Veteran's representative submitted a statement from the Veteran regarding his claimed in-service stressors.  This statement constituted the submission of new and material evidence within one year of the June 1997 rating decision denying the Veteran's claim of service connection for PTSD.  Accordingly, the June 1997 rating decision did not become final. 

In a June 1998 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran perfected an appeal of the June 1998 rating decision.  In December 2000 and December 2003 the Board remanded the claim for further development.  In an August 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal the August 2006 Board decision.  

In a May 2007 rating decision, the RO found the claim of entitlement to service connection for PTSD remained denied because new and material evidence had not been submitted.  The Veteran perfected an appeal of the May 2007 rating decision.  In a July 2008 decision, the Board reopened the Veteran's claim of entitlement to service connection for PTSD and remanded the claim for further development.  In a July 2010 rating decision, the AMC granted entitlement to service connection for PTSD, effective February 28, 2006, finding that was the date of receipt of the Veteran's reopened claim.

The Veteran disagreed with the effective date for the grant of service connection for PTSD.  See July 2010 notice of disagreement.  During the course of the appeal, in an August 2014 rating decision, the St. Paul RO found the July 2010 rating decision contained a clear and unmistakable error, and corrected the effective date for the grant of service connection for PTSD to January 5, 2000.

First, the Board notes that the Veteran has alleged that his prior representatives did not properly appeal his original claim of service connection for PTSD.  See August 2014 Veteran statement.  However, as discussed above, the June 1997 rating decision did not become final due to the submission of new and material evidence within one year of the decision, and an appeal of the June 1998 rating decision was perfected.  However, as will be discussed below, those rating decisions were subsumed by the final August 2006 Board decision which denied entitlement to service connection for PTSD.

The Veteran contends he is entitled to an earlier effective date for the grant of service connection because there was CUE in the June 1997 and/or June 1998 rating decisions denying his original claim of service connection.  See September 2016 Veteran statement; September 2016 Veteran statement with VA Form 9.

Where the evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  However, where the RO decision as to which CUE is alleged was appealed to the Board, the Board decision in the case subsumes any prior RO rating decisions which addressed the same issue.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

Here, the June 1997 rating decision did not become final due to the submission of new and material evidence, and was subsumed by the June 1998 rating decision.  The Veteran perfected a timely appeal of the June 1998 rating decision, and the Board's August 2006 decision came from that appeal of the June 1998 rating decision.  The Board accordingly concludes that, for purposes of the CUE claim in the June 1997 and/or the June 1998 rating decisions alleged by the Veteran, the RO's June 1998 decision was subsumed by the August 2006 Board decision.  The Veteran is thus legally precluded from claiming CUE in the June 1997 or June 1998 RO decision, as contended in the present case, because the August 2006 Board decision subsumed that June 1998 decision (and therefore the original June 1997 rating decision which was subsumed by the June 1998 rating decision following the submission of new and material evidence).  Therefore, the Veteran is not entitled to an earlier effective date for the grant of service connection for PTSD based on any alleged CUE in the June 1997 and/or June 1998 rating decisions.

Further, neither the Veteran nor his representative has alleged CUE in the August 2006 Board decision.  The Veteran has argued generally that VA committed clear and unmistakable error because his claim should have been granted in the 1990s.  See September 2016 Veteran statement; September 2016 Veteran statement with VA Form 9; February 2011 Veteran statement.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The Veteran has not specifically pled CUE in the August 2006 Board denial of entitlement to service connection for PTSD.

Accordingly, because the Veteran has not pled CUE in the August 2006 Board decision, and because the Veteran did not timely appeal the August 2006 Board decision, the August 2006 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

Accordingly, the Board finds that because the August 2006 Board decision became final, the criteria for an effective date for the grant of service connection for PTSD prior to January 5, 2000 have not been met.  Although the Veteran filed an original claim of service connection in January 1997, because the August 2006 Board decision which denied entitlement to service connection for PTSD became final, as discussed above, an effective date of the original claim in January 1997 cannot be granted.  

The Veteran also contends that he is entitled to an earlier effective date for the grant of service connection because he has had PTSD since 1972, and PTSD was first diagnosed in 1994.  See, e.g., May 2014 Veteran statement; February 2011 Veteran statement; August 2010 Veteran statement.

The Veteran was separated from active duty service in February 1980 and May 1992, and did not submit a claim of service connection for PTSD until January 1997.  Because a claim of service connection was not received within one year of the Veteran's separation from active duty service, even if the Veteran's original claim of service connection had been granted, the effective date could not be the day following either of his separations from active duty service, or the first date of a PTSD diagnosis.  38 C.F.R. § 3.400(b)(2)(i).  

Further, even though the July 2010 rating decision conceded the Veteran's claimed stressors and found the Veteran's PTSD is directly related to his military stressors, the effective date for the grant of service connection can date back only to the date of the Veteran's claim to reopen.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002).  Even though new evidence including a memorandum showing standoff attacks on Da Nang in January 1972 and clarification by the Joint Services Records Research Center (JSRRC) Coordinator of the Veteran's actual location during this time led to VA conceding the Veteran's claimed stressor, because CUE has not been shown in the August 2006 final Board decision, the Veteran cannot obtain an effective date earlier than his reopened claim.  See Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005).

In short, because the Veteran did not timely appeal the August 2006 Board decision denying his claim of service connection for PTSD, and because he has not pled CUE in the August 2006 Board decision, the criteria for an effective date prior to January 5, 2000 for the grant of service connection for PTSD have not been met.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than January 5, 2000 for the grant of service connection for PTSD.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to an effective date prior to January 5, 2000 for a grant of service connection for PTSD is denied.


REMAND

Sleep Apnea

The Veteran contends that his current obstructive sleep apnea (OSA) is related to, or aggravated by, his service-connected PTSD.  The Veteran's contentions include that he has had difficulty using his prescribed CPAP machine for his sleep apnea because of sleep difficulties associated with his service-connected PTSD, to include his PTSD sleep medications, waking up with panic attacks, and waking up and being unable to return to sleep.  See, e.g., October 2014 Veteran statement; September 2010 VA review PTSD examination report; see also May 2010 Sleep Management Services treatment note (regarding CPAP compliance, notes disabled veteran with a lot of nightmares).  The Veteran also contends that during active duty service he experienced symptoms such as snoring and unrefreshed sleep, and was having problems sleeping and was reprimanded for sleeping on the job.  See May 2016 VA examination report; March 2016 Veteran statement; March 2007 VA sleep study consultation request (approximate date of onset of sleep symptoms, including snoring and excessive daytime sleepiness is 1974).

The Veteran's service treatment records include complaints of insomnia.  See, e.g., December 1972 service treatment record; December 1970 service treatment record.  Further, the Veteran's service personnel records include a November 1972 statement by a commander that he had found the Veteran asleep on duty twice.

In a May 2014 treatment note, Dr. M.A.S. stated the Veteran developed sleep apnea over time after developing PTSD following his service in Vietnam.  Dr. M.A.S. stated the Veteran's "sleep apnea most likely result[ed] from years of PTSD rather than not."  In a June 2014 letter opinion, Dr. M.A.S. stated the Veteran's sleep apnea most likely rather than not was caused by PTSD, and in his opinion PTSD was also aggravating the Veteran's sleep apnea.  In a July 2015 letter opinion, Dr. M.A.S. again opined that the Veteran's sleep apnea is more likely than not secondary to PTSD.  However, Dr. M.A.S. did not provide a rationale for any of these opinions.

In an April 2016 letter opinion, Dr. M.A.S. opined that the Veteran's sleep apnea is aggravated by his PTSD.  Dr. M.A.S. stated that in July 2012, "a VA examiner noted that as a secondary service connection regarding PTSD there 'is association that patients with psychiatric disorders and coincident symptoms suggesting sleep-disordered breathing should be evaluated for sleep apnea.'"  Dr. M.A.S. stated he concluded that it is more likely than not that the Veteran's current sleep apnea was caused by PTSD.  The Board has been unable to corroborate the quoted statement with the evidentiary record.  However, even assuming such a statement was related by a VA examiner, it would not appear to indicate a cause or effect relationship between PTSD and sleep apnea in general, let alone in the specific case of the Veteran.

Upon VA examination in May 2016, the VA examiner opined that it is less likely than not that the Veteran's OSA was incurred during service.  The examiner explained there is no complex of symptoms typical of early OSA during or shortly following the Veteran's exit from service to attribute sleep apnea onset during service.  The examiner explained that the Veteran's sleep-related issues noted at the end of his last tour of duty were felt to be mood-related.  However, the May 2016 VA examiner noted the Veteran's report that he received letters of reprimand for late appointments in service, and stated he would be happy to review such evidence if found and provided by the RO.  Accordingly, it would appear that the May 2016 VA examiner was not aware of and/or did not review the pertinent evidence in the Veteran's service treatment and personnel records, as discussed above.

Further, the May 2016 VA examiner opined that the Veteran's sleep apnea is not aggravated by his PTSD because PTSD can cause mood-related sleep symptoms, but would not cause increased transthoracic pressure or upper airway effects that would be needed for aggravation of OSA from PTSD in this case.  However, the May 2016 VA examiner did not address the Veteran's contentions that his PTSD has aggravated his sleep apnea in that his PTSD symptoms and medications have affected his ability to properly use his CPAP machine, as discussed above.  The May 2016 VA examiner also did not address the Veteran's contentions that his sleep difficulties due to his PTSD over the years gradually led to his development of sleep apnea.

Accordingly, on remand the AOJ should obtain an addendum opinion from the May 2016 VA examiner to address the nature and etiology of the Veteran's sleep apnea.

As an addendum opinion is necessary, on remand the AOJ should also obtain any outstanding VA treatment records.

Clothing Allowances and Vocational Rehabilitation

The Board finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2016 remand, the Board noted that in November 2014 the Veteran submitted a notice of disagreement for the issue of entitlement to eligibility for Vocational Rehabilitation services, and in August 2015 a notice of disagreement for entitlement to multiple clothing allowances for the year 2015.  However, the underlying decisions were not associated with the evidentiary record.  The Board instructed the AOJ to associate these decisions, along with any associated documentation and evidence, with the evidentiary record.  The Board then instructed the AOJ to issue a statement of the case addressing each issue, as the notices of disagreement placed the issues in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, it does not appear that any further documentation, evidence, or underlying decisions regarding these issues has been associated with the evidentiary record, and the evidence of record does not indicate that the AOJ has issued a statement of the case regarding either issue.  Accordingly, on remand the AOJ should associate the underlying decisions as well as any evidence or documentation with the evidentiary record, and then issue a statement of the case regarding each issue. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include any updated VA treatment records from August 2016 to the present.  All obtained records should be associated with the evidentiary record.
2. 
After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the May 2016 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current obstructive sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that during active duty service he experienced symptoms such as snoring and unrefreshed sleep, was having problems sleeping and he was reprimanded for sleeping on the job due to lack of sleep.

The examiner should also specifically address the December 1970 and December 1972 service treatment records noting the Veteran's complaints of insomnia, and the November 1972 statement by a commander associated with the Veteran's service personnel records stating that he had found the Veteran asleep on duty twice.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea was caused by his service-connected PTSD?

The examiner should specifically address the Veteran's contention that his sleep difficulties due to his PTSD over the years gradually led to his development of sleep apnea.

The examiner should also address the May 2014 letter opinion from Dr. M.A.S.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea is aggravated by his service-connected PTSD?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should specifically address the Veteran's contentions that his PTSD symptoms such as waking up with panic attacks and being unable to return to sleep after waking, and his prescribed medications have affected his ability to properly use his CPAP machine.

The complete rationale for all opinions should be set forth.

3. The AOJ should associate the underlying decisions, as well as any documentation and evidence, relating to the Veteran's November 2014 and August 2015 notices of disagreement for the issues of entitlement to eligibility for Vocational Rehabilitation service and entitlement to multiple clothing allowances for the year 2015, respectively, with the evidentiary record.  The AOJ should then issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to each issue.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

4. After the above development has been completed, readjudicate the claim of entitlement to service connection for sleep apnea.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


